Citation Nr: 9906447	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  94-33 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for arthritis of the left 
hip, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1959 
to September 1961 and from March 1968 to November 1986.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating action 
in which the RO, among other things, denied increased ratings 
for the veteran's service connected left hip disorder, 
hemorrhoids, sinusitis, and mitral valve prolapse (MVP).  The 
veteran appealed and was afforded a hearing at the RO in 
March 1994.  In a June 1994 decision, the hearing officer 
granted an increased 10 percent rating for sinusitis and an 
increased 30 percent rating for MVP.  The RO implemented the 
decision of the hearing officer in an August 1994 rating 
action.  In a September 1996 decision, the Board denied the 
veteran's claim for a compensable rating for hemorrhoids.  
The issue of entitlement to an increased rating for arthritis 
of the left hip was remanded by the Board to comply with 
38 C.F.R. §§ 4.40, 4.45 and 4.59 and the precedent decision 
of the United States Court of Veterans Appeals (Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The case has now 
been returned to the Board for further appellate 
consideration.


REMAND

At the time of the September 1996 Board remand, we noted that 
the VA examination of record in April 1994 did not contain 
adequate clinical findings to evaluate the veteran's service 
connected arthritis of the left hip with consideration of 
38 C.F.R. §§ 4.40 and 4.45, as well as the holding of the 
Court in DeLuca, supra.  Specifically, the April 1994 VA 
examination did not address the veteran's complaints of pain 
or comment on the impact of the veteran's left hip disability 
on activity and on how it impairs him functionally, 
particularly in the work place, or the degree of functional 
loss, if any, resulting from pain on undertaking motion, or 
weakened movement, excess fatigability, or incoordination.

For this reason, the case was remanded for further VA 
orthopedic examination with specific attention to the 
foregoing deficiencies.  Pursuant to the September 1996 
remand, the veteran was seen for a VA examination in April 
1997.  The veteran reported a history of left hip pain since 
jumping off of a truck in service.  He denied left or right 
groin pain, but indicated that he has pain in the region of 
the left greater trochanter when walking.  On examination, 
the veteran was observed to have a low gait; he did not 
exhibit an antalgic or Trendelenburg gait.  Range of motion 
of both hips was symmetrical bilaterally.  Abduction was 
possible to 35 degrees; flexion was possible to 100 degrees; 
external rotation was to 40 degrees and internal rotation was 
to 20 degrees.  Examination of the left greater trochanteric 
region revealed no ecchymosis or swelling; the veteran 
complained of tenderness on palpation in that area.  Light 
touch sensation was intact throughout the lower extremities.  
Motor testing in the left lower extremity revealed 3/5 
strength in the iliopsoas, quadriceps, hamstrings, tibialis 
anterior, EHL, gastrocnemius and solei, as compared with 4+/5 
strength on the right.  Babinski and straight leg raising 
were negative.  X-rays of the left hip revealed very mild 
degenerative arthritis which was symmetrical with mild 
subchondral sclerosis of the acetabular dome and very mild 
lateral marginal osteophytes.  The diagnostic impression was 
bilateral degenerative joint disease of the hips.

The VA physician commented that the veteran believes his left 
hip disability is extremely incapacitating; based on x-ray 
and clinical findings, however, the VA examiner indicated 
that the veteran has only mild arthritis in the left hip 
which is symmetrical with the right hip.  He indicated that 
the veteran's complaints of global weakness in the left lower 
extremity during motor examination were inconsistent with 
left hip arthritis.  The VA examiner offered additional, 
unrelated comments on the veteran's left hip disorder.  Most 
important, however, is that the VA examiner did not provide 
any comment on the impact of the veteran's left hip 
disability on activity and on how it impairs him 
functionally.  As noted, the holding of the Court in DeLuca 
requires findings with regard to pain, weakened movement, 
excess fatigability, and incoordination and a consideration 
of functional loss due to pain.  Pain, weakened movement, 
excess fatigability and incoordination are manifestations of 
joint disorders which are capable of being observed on 
examination, if they are present.  If they are not present 
the examiner must so state.  If they are present, the 
severity of each such manifestation needs to be described.  
Insofar as the VA physician did not provide the requested 
findings, additional remand is required.  Stegall v. West, 11 
Vet. App. 268 (1998).

The veteran also submitted a statement in which he indicated 
that all of his treatment has been at the Pittsburgh, 
Pennsylvania VA Medical Center (VAMC).  The most recent 
treatment records currently in the claims folder pertaining 
to the veteran's left hip are dated in 1996.

The case is REMANDED to the RO for the following action:

1.  The RO should contact the 
Pittsburgh, Pennsylvania VAMC and obtain 
copies of all treatment records 
referable to the veteran's service 
connected left hip disorder since 1996, 
the date of the most recent VA 
outpatient treatment records in the 
claims folder, and associate them with 
the claims folder.

2.  After the aforementioned records 
have been obtained, the veteran should 
be afforded further VA examination with 
an orthopedic physician other than the 
physician who examined the veteran in 
April 1997.  The purpose of the 
examination is to determine the current 
nature and degree of severity of the 
veteran's service connected arthritis of 
the left hip.  The claims folder MUST be 
made available to the examining 
physician prior to the examination and 
he/she should indicate that a review of 
the claims folder was accomplished.  All 
clinical findings should be reported in 
detail.  Range of motion of the left hip 
should be reported in degrees and in all 
planes.  The examiner should review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the left hip 
disability upon the veteran's ordinary 
activity and on how it impairs him 
functionally, particularly in the work 
place.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§4.40, 
4.45 and 4.59 (1998).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both the appellant and his representative should be 
provided with a Supplemental Statement of the Case.  The 
veteran and his representative should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data and to comply with precedent decisions of the 
Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


